DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 6/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  change “BS” in line 3 to “the BS”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  change “BS” in line 2 to “the BS”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  change “BS” in line 6 to “the BS”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “BS” in line 4 to “the BS”.  Appropriate correction is required.
Claim(s) 13 is/are objected to because of the following informalities:  change “BS” in line 4 to “the BS”.  Appropriate correction is required.
Claim(s) 14 is/are objected to because of the following informalities:  change “BS” in line 2 to “the BS” and “node” in line 6 to “apparatus”.  Appropriate correction is required.
Claim(s) 27 is/are objected to because of the following informalities:  change “BS” in line 2 to “the BS”.  Appropriate correction is required.
Claim(s) 30 is/are objected to because of the following informalities:  change “determining” in line 1 to “the determining” and “BS” in line 1 to “the BS”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6, 14, 17-23, and 27-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear what “the determination” in line 4 is referring to since there is a determination in claim 1 and 3. Claims 4-6 fails to resolve the deficiency of claim 3 and are thus rejected under similar rationale.
Regarding claim 5, it is unclear what “the one or more thresholds” in line 7 is referring to since there are “one or more…SINR) thresholds, one or more…LLR) thresholds”. Claim 6 fails to resolve the deficiency of claim 5 and is thus rejected under similar rationale.
Regarding claim 14, it is unclear what “the code…retransmits the transmission” in lines 1-3 is referring to, the one in claim 12 that is based on the decoding information or the one in claim 13 that is based on the one or more thresholds.
Regarding claim(s) 17, the boundaries of “forwarding to a user equipment (UE)” and “determining whether the node or the apparatus retransmits the transmission” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., at least one processor or a memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 18-23 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.
Regarding claim 20, it is unclear what “the one or more thresholds” in line 1 is referring to since there are “one or more thresholds” in claim 17 and “one or more thresholds for one or more decoding information values” in claim 19.
Regarding claim 27, it is unclear what “the determination” in lines 4-5 is referring to since there is a determination in claim 24 and 27. Claims 28-30 fails to resolve the deficiency of claim 27 and are thus rejected under similar rationale.
Regarding claim 29, it is unclear what “the determination” in line 4 is referring to since there is a determination in claim 24 and 27. Furthermore, it is unclear what “the one or more thresholds” in line 4 is referring to since there are “one or more…SINR) thresholds, one or more…LLR) thresholds”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140289581 by Maret et al. (hereinafter Maret) (IDS filed 6/22/2022).

Regarding claim 24, Maret teaches a method of wireless communication by a user equipment (UE), comprising: 
monitoring a transmission from a node (¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D); 
determining that the transmission was not successfully decoded (¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D; ¶ 34, In the event that this is unsuccessful ("N3")); 
and sending a feedback message to the node indicating that the transmission was not successfully decoded (¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement) to the source terminal S and to the relay terminal R), 
wherein the feedback message further indicates whether the node or a base station (BS) retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network).

Regarding claim 25, Maret teaches the method of claim 24, wherein the feedback message comprises decoding information for the transmission, the decoding information indicating whether the node or the BS retransmits the transmission (Maret ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement); ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used).

Regarding claim 27, Maret teaches the method of claim 24, further comprising: determining whether the node or BS retransmits the transmission based on decoding information for the transmission, wherein the feedback message comprises an indication of whether the node or the BS retransmits the transmission based on the determination (Maret ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement) to the source terminal S and to the relay terminal R; ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network. Examiner correspond in the event that this is unsuccessful (“N3”) to the decoding information).

Regarding claim 30, Maret teaches the method of claim 27, wherein determining whether the node or BS retransmits the transmission based on decoding information for the transmission (see rejection of claim 27) comprises: when the decoding information satisfies a threshold, indicating a better decoding performance, determining that the node retransmits the transmission; and when the decoding information fails to satisfy the threshold, indicating a worse higher decoding performance, determining the BS retransmits the transmission (given non-patentable weight since the condition(s) are not met. See MPEP 2111.04(II) for more information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140289581 by Maret et al. (hereinafter Maret) (IDS filed 6/22/2022) and in view of WO 2010005951 by Reznik et al. (hereinafter Reznik) (IDS filed 6/22/2022).

Regarding claim 1, Maret teaches an apparatus for wireless communication (¶ 30, destination terminal; ¶ 1, The present invention relates in a general manner to cooperative type communication systems. It can in particular be applied in OFDMA (Orthogonal Frequency Division Multiple Access) type systems, for example in WiMAX (IEEE 802.16m), 3GPP-LTE or LTE-Advanced telecommunications systems), comprising: 
monitor a transmission from a node (¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D); 
determine that the transmission was not successfully decoded (¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D; ¶ 34, In the event that this is unsuccessful ("N3")); 
and send a feedback message to the node indicating that the transmission was not successfully decoded (¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement) to the source terminal S and to the relay terminal R), 
wherein the feedback message further indicates whether the node or a base station (BS) retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network).
Although Maret teaches an apparatus for wireless communication and the above processes, Maret does not explicitly disclose an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform the above processes.
Reznik in the same or similar field of endeavor teaches an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform processes (fig. 2, shows a base station having a processor and a memory coupled to the processor and a wtru/ue/ms/mt having a processor and a memory coupled to the processor; ¶ 225-227). By modifying Maret’s teachings of an apparatus for wireless communication and the above processes with Reznik’s teachings of an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform processes, the modification results in an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform the above processes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maret’s teachings with Reznik’s above teachings. The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18). Known work in one field of endeavor (Reznik prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (enabling an efficient and simplified relay scheme) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 2, the combination teaches the apparatus of claim 1, wherein the feedback message comprises decoding information for the transmission, the decoding information indicating whether the node or the BS retransmits the transmission (Maret ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement); ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used).

Regarding claim 3, the combination teaches the apparatus of claim 1, wherein: the memory comprises code executable by the at least one processor to cause the apparatus to determine whether the node or BS retransmits the transmission (Maret ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted; ¶ 5, source terminal S, for example a base station of a cellular network; Reznik fig. 2 and ¶ 225-227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of a memory comprises code executable by at least one processor to cause an apparatus to perform process(es). The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18).
Although Maret teaches the feedback message comprises information indicating, based on the determination, whether the node or the BS retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network), Maret does not explicitly disclose the information is in the form of a bit and thus does not explicitly disclose the feedback message comprises a bit indicating, based on the determination, whether the node or the BS retransmits the transmission.
Reznik in the same or similar field of endeavor teaches the concept of information is in a form of a bit (¶ 162, discloses sending of information which includes a bit). By modifying Maret’s teachings of the feedback message comprises information indicating, based on the determination, whether the node or the BS retransmits the transmission with Reznik’s teachings of the concept of information is in a form of a bit, the modification results in the feedback message comprises a bit indicating, based on the determination, whether the node or the BS retransmits the transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of information is in a form of a bit. The motivation is providing a more efficient transmission scheme.

Regarding claim 4, the combination teaches the apparatus of claim 3, wherein the memory comprises code executable by the at least one processor to cause the apparatus to determine whether the node or BS retransmits the transmission based on decoding information for the transmission (Maret ¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D; ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement) to the source terminal S and to the relay terminal R; ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used. Examiner correspond the event that this is unsuccessful ("N3") to the decoding information for the transmission; Reznik fig. 2 and ¶ 225-227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of a memory comprises code executable by at least one processor to cause an apparatus to perform process(es). The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18).

Regarding claim 8, the combination teaches the apparatus of claim 1,  wherein: the apparatus and the node communicate via a cellular link, a sidelink, or both; and the transmission comprises a semi-persistent scheduled (SPS) transmission on a sidelink (Maret ¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 21, "destination terminal" must be understood in the widest sense, since the invention can apply in particular to the case where the user's terminal…"relay terminal" is meant in its widest sense, since the latter may cover both a mobile terminal…acting as a relay; ¶ 22, cooperative telecommunications system preferably, but not necessarily, uses frequency-based transmission resources…In such a system the frequency-based resources are subcarrier intervals of an OFDM multiplex, where each terminal can be allocated such a resource during a transmission interval (dynamic scheduling) or during a succession of such intervals (semi-persistent scheduling); ¶ 25, links between…the relay terminal and the destination terminal).

Regarding claim 9, Maret teaches an apparatus for wireless communication (¶ 30, relay terminal R), comprising: 
send a transmission to a user equipment (UE) (¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 21, "destination terminal" must be understood in the widest sense, since the invention can apply in particular to the case where the user's terminal); 
receive a feedback message from the UE indicating that the transmission was not successfully decoded (¶ 32, a check is carried out ("ACK@D" in FIG. 3) on whether correct decoding of the data from the packet of the second transmission T2 has been carried out by the destination terminal D; ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement) to the source terminal S and to the relay terminal R), 
wherein the feedback message further indicates whether the apparatus or a base station (BS) retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network); 
and based on the feedback message, retransmit the transmission or indicate to the BS to retransmit the transmission (¶ 55; ¶ 58, the relay terminal R is then selected and retransmission of the data of the packet by the relay terminal R proceeds through a third transmission T3).
Although Maret teaches an apparatus for wireless communication and the above processes, Maret does not explicitly disclose an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform the above processes.
Reznik in the same or similar field of endeavor teaches an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform processes (fig. 2, shows a base station having a processor and a memory coupled to the processor and a wtru/ue/ms/mt having a processor and a memory coupled to the processor; ¶ 225-227). By modifying Maret’s teachings of an apparatus for wireless communication and the above processes with Reznik’s teachings of an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform processes, the modification results in an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform the above processes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maret’s teachings with Reznik’s above teachings. The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18). Known work in one field of endeavor (Reznik prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (enabling an efficient and simplified relay scheme) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 10, the combination teaches the apparatus of claim 9, wherein the code executable by the at least one processor to cause the apparatus to send the transmission to the UE comprises code executable by the at least one processor to cause the apparatus to: receive the transmission from the BS; and forward the transmission to the UE (Maret ¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 5, source terminal S transmits a data flow to a relay terminal R. The relay terminal R receives the data flow and re-transmits it, after, if necessary, decoding and re-encoding it (the relay terminal is then of the `Decode and Forward` or DF type) to the destination terminal D; Reznik fig. 2 and ¶ 225-227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of code executable by at least one processor to cause an apparatus to perform process(es). The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18).

Regarding claim 11, the combination teaches the apparatus of claim 9, wherein: the code executable by the at least one processor to cause the apparatus to send the transmission to the UE comprises code executable by the at least one processor to cause the apparatus to generate the transmission (Maret ¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 5, source terminal S transmits a data flow to a relay terminal R. The relay terminal R receives the data flow and re-transmits it, after, if necessary, decoding and re-encoding it (the relay terminal is then of the `Decode and Forward` or DF type) to the destination terminal D. As shown, re-encoding generates new data for transmission; Reznik fig. 2 and ¶ 225-227); 
and the memory comprises code executable by the at least one processor to cause the apparatus to provide data associated with the transmission to the BS when a node indicates to the BS to retransmit (Maret ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network; ¶ 21, "destination terminal" must be understood in the widest sense, since the invention can apply in particular to the case where the user's terminal sends data to a base station on its uplink. In both of the cases indicated, the data is relayed through the relay terminal, either towards the base station for the uplink; ¶ 5, the source terminal S, for example a base station of a cellular network, to reach the destination terminal D when the path S-D is not in a direct line due to the presence of an obstacle between the source terminal S and the destination terminal D, or if the distance between the source terminal S and the destination terminal D exceeds the range of the base station; Reznik fig. 2 and ¶ 225-227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of a memory comprises code executable by at least one processor to cause an apparatus to perform process(es). The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18).

Regarding claim 12, the combination teaches the apparatus of claim 9, 
wherein: the feedback message comprises decoding information for the transmission (Maret ¶ 34, In the event that this is unsuccessful ("N3"), the destination terminal D generates and transmits a decoding disconfirming message NACK (negative acknowledgement); ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used); 
and the memory comprises code executable by the at least one processor to cause the apparatus to determine whether the apparatus or BS retransmits the transmission based on the decoding information (Maret ¶ 34; ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 58, the relay terminal R is then selected and retransmission of the data of the packet by the relay terminal R proceeds through a third transmission T3. Although not explicitly stated, since the relay terminal receives the NACK with the selection (source terminal and/or relay terminal), the relay terminal must identify/know/determine of the selection (source and/or relay) of the NACK in order to retransmit (or not); Reznik fig. 2 and ¶ 225-227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of a memory comprises code executable by at least one processor to cause an apparatus to perform process(es). The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18).

Regarding claim 15, the combination teaches the apparatus of claim 9.
Although Maret teaches the feedback message comprises information indicating whether the apparatus or the BS retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network), Maret does not explicitly disclose the information is in the form of one bit and thus does not explicitly disclose the feedback message comprises one bit indicating whether the apparatus or the BS retransmits the transmission.
Reznik in the same or similar field of endeavor teaches the concept of information is in a form of one bit (¶ 162, discloses sending of information which includes a bit). By modifying Maret’s teachings of the feedback message comprises information indicating whether the apparatus or the BS retransmits the transmission with Reznik’s teachings of the concept of information is in a form of one bit, the modification results in the feedback message comprises one bit indicating whether the apparatus or the BS retransmits the transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Reznik’s teachings of information is in a form of one bit. The motivation is providing a more efficient transmission scheme.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret and Reznik and in further view of WO 2021079599 by Maruyama et al. (hereinafter Maruyama).

Regarding claim 7, the combination teaches the apparatus of claim .
Although the combination teaches the apparatus (Maret ¶ 30, destination terminal) and the node (Maret ¶ 30, the relay terminal R), the combination does not explicitly disclose the apparatus comprises an industrial Internet-of-things (IIOT) device; the apparatus comprises a sensor/actuator; the node comprises a programmable logical controller (PLC); or a combination thereof.
Maruyama in the same or similar field of endeavor teaches an apparatus comprises an industrial Internet-of-things (IIOT) device; the apparatus comprises a sensor/actuator; a node comprises a programmable logical controller (PLC); or a combination thereof (page 2 of 88; page 3 of 88; figs. 2-3). By modifying the combination’s teachings of the apparatus and the node with Maruyama’s teachings of an apparatus comprises an industrial Internet-of-things (IIOT) device; the apparatus comprises a sensor/actuator; a node comprises a programmable logical controller (PLC); or a combination thereof, the modification results in the apparatus comprises an industrial Internet-of-things (IIOT) device; the apparatus comprises a sensor/actuator; the node comprises a programmable logical controller (PLC); or a combination thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Maruyama’s above teachings. The motivation is improving operation and performance of a control system (Maruyama page 11 of 88). Known work in one field of endeavor (Maruyama prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (improving operation and performance of a control system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 16, the combination teaches the apparatus of claim 9.
Although the combination teaches the apparatus, the combination does not explicitly disclose the apparatus comprises a programmable logic controller (PLC).
Maruyama in the same or similar field of endeavor teaches an apparatus comprises a programmable logical controller (PLC) (page 2 of 88; page 3 of 88; figs. 2-3). By modifying the combination’s teachings of the apparatus with Maruyama’s teachings of an apparatus comprises a programmable logical controller (PLC), the modification results in the apparatus comprises a programmable logical controller (PLC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Maruyama’s above teachings. The motivation is improving operation and performance of a control system (Maruyama page 11 of 88). Known work in one field of endeavor (Maruyama prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (improving operation and performance of a control system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140289581 by Maret et al. (hereinafter Maret) (IDS filed 6/22/2022) and in view of US 20210021536 by Ganesan et al. (hereinafter Ganesan).

Regarding claim 17, Maret teaches an apparatus for wireless communication (¶ 5, source terminal S, for example a base station of a cellular network), comprising: 
send a transmission to a node for forwarding to a user equipment (UE) (¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; ¶ 5, source terminal S transmits a data flow to a relay terminal R. The relay terminal R receives the data flow and re-transmits it, after, if necessary, decoding and re-encoding it (the relay terminal is then of the `Decode and Forward` or DF type) to the destination terminal D).
Although Maret teaches the apparatus and configure the node, the UE, or both (¶ 95; ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used) and the sending process, Maret does not explicitly disclose an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to perform the above sending process; and configure the node, the UE, or both with one or more thresholds for determining whether the node or the apparatus retransmits the transmission.
Gansen in the same or similar field of endeavor teaches an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform a process (fig. 3, network unit 104 comprising a processor 302 and memory 304; ¶ 34, a network unit 104 may also be referred to as…a base, a base station; ¶ 16-22 and 24-28); and configure a node, a UE, or both with one or more thresholds for determining whether the node or the apparatus retransmits the transmission (¶ 63, the selection of one or more relay UEs 404 for transmission (or retransmission) may be dynamically determined by the UEs in a group based on a HARQ NACK feedback and/or a HARQ ACK feedback reception threshold (e.g., signal strength) (the threshold may be an RSRP or SINR threshold configured by the gNB or by the TX UE 402. It is noted that “for determining…” is an intended use or result and given no patentable weight). By modifying Maret’s teachings of the apparatus and configure the node, the UE, or both and the sending process with Gansen’s teachings of an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to: perform a process; and configure a node, a UE, or both with one or more thresholds for determining whether the node or the apparatus retransmits the transmission, the modification results in an apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus to perform the above sending process; and configure the node, the UE, or both with one or more thresholds for determining whether the node or the apparatus retransmits the transmission.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maret’s teachings with Gansen’s above teachings. The motivation is to enhance reliability of message reception by member UEs (Ganesan ¶ 53). Known work in one field of endeavor (Gansen prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (enhance reliability of message reception by member UEs) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 18, the combination teaches the apparatus of claim 17, wherein the memory comprises code executable by the at least one processor to cause the apparatus to (Maret ¶ 5; Gansen fig. 3; ¶ 34; ¶ 16-22 and 24-28): receive an indication from the node that the apparatus retransmits the transmission; and retransmit the transmission to the UE based on the indication from the node (Maret ¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network; ¶ 21, "destination terminal" must be understood in the widest sense, since the invention can apply in particular to the case where the user's terminal sends data to a base station on its uplink. In both of the cases indicated, the data is relayed through the relay terminal, either towards the base station for the uplink; ¶ 5, the source terminal S, for example a base station of a cellular network, to reach the destination terminal D when the path S-D is not in a direct line due to the presence of an obstacle between the source terminal S and the destination terminal D, or if the distance between the source terminal S and the destination terminal D exceeds the range of the base station; abstract, selection of the source terminal and/or relay terminal to retransmit the data of the packet to the destination terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gansen’s teachings of a memory comprises code executable by at least one processor to cause an apparatus to perform process(es). The motivation is to enhance reliability of message reception by member UEs (Ganesan ¶ 53).

Regarding claim 19, the combination teaches the apparatus of claim 17, wherein the one or more thresholds comprise one or more thresholds for one or more decoding information values associated with the transmission (Maret ¶ 30, the transmission of the data of the packet by the relay terminal R to the destination terminal D; Gansen ¶ 63, the selection of one or more relay UEs 404 for transmission (or retransmission) may be dynamically determined by the UEs in a group based on a HARQ NACK feedback and/or a HARQ ACK feedback reception threshold (e.g., signal strength) (the threshold may be an RSRP or SINR threshold configured by the gNB or by the TX UE 402—for example, any UE in the group that receives…having a signal strength above a certain threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gansen’s teachings of the one or more thresholds comprise one or more thresholds for one or more decoding information values associated with a transmission. The motivation is to enhance reliability of message reception by member UEs (Ganesan ¶ 53).

Regarding claim 20, the combination teaches the apparatus of claim 19, wherein the one or more thresholds comprise one or more signal-to-interference-plus-noise ratio (SINK) thresholds, one or more log-likelihood ratio (LLR) thresholds, or both (Gansen ¶ 63, the selection of one or more relay UEs 404 for transmission (or retransmission) may be dynamically determined by the UEs in a group based on a HARQ NACK feedback and/or a HARQ ACK feedback reception threshold (e.g., signal strength) (the threshold may be an RSRP or SINR threshold configured by the gNB or by the TX UE 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gansen’s teachings of the one or more thresholds comprise one or more signal-to-interference-plus-noise ratio (SINK) thresholds, one or more log-likelihood ratio (LLR) thresholds, or both. The motivation is to enhance reliability of message reception by member UEs (Ganesan ¶ 53).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret and Ganesan and US 20210376894 by Cha et al. (hereinafter Cha).

Regarding claim 22, the combination teaches the apparatus of claim 17.
Maret does not explicitly disclose but Gansen discloses the one or more thresholds are configured (Gansen ¶ 63, a HARQ ACK feedback reception threshold (e.g., signal strength) (the threshold may be an RSRP or SINR threshold configured by the gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gansen’s teachings of the one or more thresholds are configured semi-statically. The motivation is to enhance reliability of message reception by member UEs (Ganesan ¶ 53).
Although the combination teaches the one or more thresholds are configured, the combination does not explicitly disclose the one or more thresholds are configured via a medium access control (MAC) control element or a physical downlink control channel (PDCCH).
Cha in the same or similar field of endeavor teaches one or more SINR thresholds are configured via a PDCCH (¶ 467, the information related to the threshold value may include a threshold value such as RSRP/RSRQ/SINR, etc. The BS may configure/indicate the threshold value through signaling such as RRC/MAC-CE/DCI, etc.). By modifying the combination’s teachings of the one or more thresholds are configured with Cha’s teachings of one or more SINR thresholds are configured via a PDCCH, the modification results in the one or more thresholds are configured via a medium access control (MAC) control element or a physical downlink control channel (PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Cha’s above teachings. The motivation is reducing delay (Cha ¶ 1). Known work in one field of endeavor (Cha prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (reducing delay) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret and Ganesan and in further view of WO 2021079599 by Maruyama et al. (hereinafter Maruyama).

Regarding claim 23, the combination teaches the apparatus of claim 17, wherein: the apparatus comprises a base station (BS) (Maret ¶ 5).
Although the combination teaches the UE and the node, the combination does not explicitly disclose the UE comprises a sensor/actuator or an industrial Internet-of-things (IIOT) device; and the node comprises a programmable logical controller (PLC).
Maruyama in the same or similar field of endeavor teaches an equipment comprises a sensor/actuator or an industrial Internet-of-things (IIOT) device and a node comprises a programmable logical controller (PLC) (page 2 of 88; page 3 of 88; figs. 2-3). By modifying the combination’s teachings of the UE and the node with Maruyama’s teachings of an equipment comprises a sensor/actuator or an industrial Internet-of-things (IIOT) device and a node comprises a programmable logical controller (PLC), the modification results in the UE comprises a sensor/actuator or an industrial Internet-of-things (IIOT) device; and the node comprises a programmable logical controller (PLC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Maruyama’s above teachings. The motivation is improving operation and performance of a control system (Maruyama page 11 of 88). Known work in one field of endeavor (Maruyama prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (improving operation and performance of a control system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret and in view of EP 2075972 by Nokia.

Regarding claim 26, Maret teaches the method of claim 25.
Although Maret teaches the decoding information (Maret ¶ 34, a decoding disconfirming message NACK (negative acknowledgement)), Maret does not explicitly disclose the decoding information comprises one or more signal-to-interference-plus-noise ratio (SINR) values, one or more log-likelihood ratio (LLR) values, or both.
Nokia in the same or similar field of endeavor teaches a NACK containing a SINR value (¶ 50-51 and 55-56). By modifying Maret’s teachings of the decoding information with Nokia’s teachings of a NACK containing a SINR value, the modification results in the decoding information comprises one or more signal-to-interference-plus-noise ratio (SINR) values, one or more log-likelihood ratio (LLR) values, or both.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maret’s teachings with Nokia’s above teachings. The motivation is providing an efficient retransmission system (Nokia ¶ 14). Known work in one field of endeavor (Nokia prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (providing an efficient retransmission system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret and in view of WO 2010005951 by Reznik et al. (hereinafter Reznik) (IDS filed 6/22/2022).

Regarding claim 28, the combination teaches the method of claim 27.
Although Maret teaches the feedback message comprises information indicating whether the node or the BS retransmits the transmission (¶ 55, The destination terminal decides which terminal will re-transmit (source and/or relay) and the type of data (retransmission in the same form as, or in a different form to, the packet data where the form is a function of the constituent encoder used) to be retransmitted. The acknowledgement messages ACK/NACK transmitted by the destination terminal to the source terminal and to the relay terminal, in particular those following on from a second transmission T2 and those following on from a third transmission T3, contain this information (either choice of the retransmission terminal and choice of the constituent encoder to be used; ¶ 5, source terminal S, for example a base station of a cellular network), Maret does not explicitly disclose the information is in the form of one bit and thus does not explicitly disclose the feedback message comprises one bit indicating whether the node or the BS retransmits the transmission.
Reznik in the same or similar field of endeavor teaches the concept of information is in a form of one bit (¶ 162, discloses sending of information which includes a bit). By modifying Maret’s teachings of the feedback message comprises information indicating whether the node or the BS retransmits the transmission with Reznik’s teachings of the concept of information is in a form of one bit, the modification results in the feedback message comprises one bit indicating whether the node or the BS retransmits the transmission.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maret’s teachings with Reznik’s above teachings. The motivation is enabling an efficient and simplified relay scheme (Reznik ¶ 18). Known work in one field of endeavor (Reznik prior art) may prompt variations of it for use in either the same field or a different one (Maret prior art) based on design incentives (enabling an efficient and simplified relay scheme) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6, 14, 21 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090213822 by Keshavarzian et al. discloses an acknowledgment packet containing information indicating which child needs to retransmit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476